Citation Nr: 0814571	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left leg injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1962 to July 
1965.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In a February 2008 rating decision the RO found that the 
October 1976 rating decision which denied entitlement to 
service connection for residuals of a left leg disorder was 
not clearly and unmistakably erroneous.  The veteran was 
notified of that decision, however, he has not appealed.  The 
appellant is reminded that he has until February 14, 2009, to 
file a notice of disagreement with the RO to the February 
2008 rating decision.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that the 
Veterans Claims Assistance Act of 2000 requires, in the 
context of a claim to reopen, that the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

Here, the RO issued an April 2005 letter stating that the 
appellant's claim was previously denied because the disorder 
was not shown by the evidence of record, and because the 
service medical records did not show any treatment during 
service for a left leg condition.  This mischaracterizes the 
prior October 1976 rating decision as well as the service 
medical records themselves.  That is, the October 1976 rating 
decision acknowledged the fact that the veteran's July 1965 
separation examination noted a left leg disorder.  Further, a 
review of that July 1965 examination report shows that the 
veteran was indeed treated for a left leg disorder at Fort 
Lewis, Hospital in 1963.  Accordingly, because the April 2005 
notice fails to comply with the requirements of Kent further 
development is in order.  

Further development is also in order given the fact that no 
records from Fort Lewis, Washington Medical Center are 
currently available, and it does not appear that they have 
been specifically requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the veteran the 
specific notice required in a claim to 
reopen.  The notice must include the 
definition of new and material evidence, 
and notice as to what specific type of 
evidence would be considered new and 
material since the October 1976 rating 
decision.  The veteran must further be 
provided notice of the evidence necessary 
to establish service connection, notified 
who is responsible for securing that 
evidence, and notified of his duty to 
submit any evidence in his possession.  
Finally, the veteran must be provided 
notice how disability ratings and 
effective dates are assigned.  The veteran 
and his representative should have the 
opportunity to respond. 

2.  The RO should contact the National 
Personnel Records Center and request that 
they provide any and all medical records 
pertaining to treatment at Fort Lewis 
Medical Center in 1963.  An additional 
request for those records should also be 
made directly to the Fort Lewis Medical 
Center.

3.  Thereafter, the claim must be 
readjudicated by the regional office.  In 
their readjudication the RO should address 
whether the appellant has been prejudiced 
by the fact that full VCAA notice was not 
provided until 2008  If the claim remains 
denied the RO must issue a supplemental 
statement of the case, and the appellant 
an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
particularly includes medical evidence which links a current 
left leg disorder to the appellant's documented in-service 
injury.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

